Citation Nr: 0017065	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  99-02 378	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
scars of the forehead and right eyelid.

2.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to 
August 1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision by the RO.  

(The issue of entitlement to an increased rating for low back 
disability will be addressed in the REMAND that follows the 
decision below.)


FINDING OF FACT

The veteran has not alleged that service-connected scars of 
the forehead and right eyelid are more disabling than when 
initially evaluated in 1970.  


CONCLUSION OF LAW

The claim of entitlement to a compensable (increased) rating 
for service-connected scars of the forehead and right eyelid 
is not well grounded.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118 (Diagnostic Code 7800) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

The veteran's service-connected scars of the forehead and 
right eyelid have been evaluated as noncompensably disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7800 (1999) since 
originally rated in August 1970.  Diagnostic Code 7800 
pertains to scars that are located on the head, face, or 
neck.  A slightly disfiguring scar warrants a noncompensable 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7800 (1999).  A 
10 percent rating is warranted when scars are moderately 
disfiguring.  Id.  A 30 percent rating is warranted for 
severe scars, especially if productive of a marked or 
unsightly deformity of the eyelids, lips, or auricles.  Id.  
A 50 percent rating is warranted when scars cause complete or 
exceptionally repugnant deformity on one side of the face or 
marked or repugnant bilateral disfigurement.  Id.  

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 
38 U.S.C.A. § 5107(a) (West 1991).  In order to present a 
well-grounded claim for an increased rating of a service-
connected disability, a claimant need only submit his or her 
competent assertion that symptoms, reasonably construed as 
related to the service-connected disability, have increased 
in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992); cf. Jones (Wayne) v. Brown, 7 Vet. App. 134 
(1994) (claim for increased rating was not well grounded 
where only asserted ground for increase was that service-
connected condition had caused secondary condition, but no 
medical evidence had been presented to establish such 
causation).  See also Dunn v. West, 11 Vet. App. 462, 467 
(1998).

The veteran's service medical records show that, in 
February 1970, he was struck by a car while standing along 
the roadside.  He was initially treated at a private hospital 
where he was found to have lacerations of the scalp and 
forehead, and ecchymoses around the right eye, and contusions 
about the right ankle.  After being transferred to a Navy 
hospital, examination on admission revealed a sutured 
laceration of the left parietal area of the scalp and the 
right periorbital area along the eyebrow.  There were 
ecchymoses about the right eye and a right subconjunctival 
hemorrhage.  While hospitalized, a consultation with the 
ophthalmology service revealed an old corneal scar in the 
right eye and subconjunctival hemorrhage on the right side.  
Prior to his discharge from the hospital in April 1970, the 
veteran's sutures were removed from the laceration over the 
right eye and the left parietal scalp.  It was noted that 
these wounds had healed.  Final diagnoses were multiple 
contusions and abrasions of the scalp, healed; right ankle 
sprain, healed; and subconjunctival hemorrhage of the right 
eye, healed.  The veteran's July 1970 separation examination 
report noted a one-inch scar on the right eyebrow.

By rating action of August 1970, the RO granted service 
connection for scars of the forehead and right eyelid, and 
assigned a zero percent evaluation.  An April 1998 VA 
progress note indicates that the veteran requested a referral 
to Optometry for eyeglasses.  Physical examination of the 
head, eyes, ears, nose, and throat was unremarkable.  
Examination of the skin revealed no suspicious lesions or 
rashes.

At a September 1998 VA spine examination, the veteran 
reported that, during service, his head went through the 
windshield when he was hit by a car.  He reported that he had 
had severe low back pain.  At a September 1998 VA eye 
examination, the veteran had no complaints about pain.  It 
was noted that he had a history of injury in the 1970s when 
he was in a car accident and his head went through a 
windshield.  The examiner noted that the only positive 
finding was corneal scarring in the left eye.  Otherwise, the 
examiner noted that the veteran was doing fine.  

The Board notes that, when examined by VA in April and 
September 1998, the veteran did not refer to his service-
connected scarring.  In fact, since the inception of his 
claim for an increase, the veteran has neither described nor 
referred to any symptoms relative to the service-connected 
scar of the forehead or right eyelid, except to indicate that 
he was not satisfied with the rating.  He also has not 
pointed to any medical evidence that contains information 
relative to the degree of disability he might experience.

As noted above, an increased rating claim is generally well 
grounded under 38 U.S.C.A. § 5107(a) when a claimant 
indicates that a service-connected disability has increased 
in severity.  Proscelle, 2 Vet. App. at 631-32.  The Board 
has examined all of the evidence of record since the 
inception of the veteran's claim to ascertain if there is any 
medical or lay evidence of record that could be construed as 
suggesting a belief that either service-connected scar is 
compensably disabling.  The Board finds no such contention or 
evidence suggestive of such a contention.  Since there is no 
allegation of worsening, the Board finds that the claim is 
not well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  

As indicated above, an allegation from the veteran to the 
effect that his service-connected disability has worsened 
would serve to make his claim well grounded.  Absent such 
allegation, this claim is not well grounded, and must be 
denied.  Proscelle, supra. 


ORDER

A well-grounded claim of entitlement to an increased rating 
for service-connected scarring of the forehead or right 
eyelid not having been submitted, the claim is denied.


REMAND

The veteran's service-connected low back disability has been 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).  The RO has indicated that the 
veteran has disability ratable as sacroiliac injury and 
weakness, which is rated by the same criteria under which 
lumbosacral strain is rated.  Diagnostic Code 5295.

The Board finds that, given the veteran's recently made 
argument that he experiences pain in his low back, and that 
he experiences a greater functional loss upon prolonged use 
of his back, which in turn affects his ability to retain 
employment, further evidentiary development is required.  
This is so because the available medical evidence does not 
contain information relating to application of 38 C.F.R. 
§§ 4.40, 4.45 (1999).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has held that, when 
evaluating joints on the basis of limited motion, VA has a 
duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  The Court has 
indicated that these determinations should be made by an 
examiner and should be portrayed by the examiner in terms of 
the additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  DeLuca, supra.

A VA examination was conducted in September 1998; however, it 
does not appear that the examiner undertook a sufficient 
DeLuca-type assessment.  The full extent of impairment, 
especially with repeated or prolonged use, is not clear from 
the report of that examination.  Therefore, a remand is 
required for a new examination.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment for his low back 
that has not already been made part of 
the record.  The RO should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).

2.  The RO should then schedule the 
veteran for a VA orthopedic examination.  
The claims folder, along with all 
additional evidence obtained pursuant to 
the request above, should be made 
available to the examiner for review.  
The examiner should make all findings 
necessary to determine the current 
severity of low back debility.  See 
DeLuca, supra.  Any indicated studies 
should be accomplished.  The examiner 
should record the range of motion 
observed on clinical evaluation.  Any 
pain with motion should be noted.  The 
examiner should indicate whether the 
veteran experiences weakened movement, 
excess fatigability, incoordination, or 
pain due to repeated use or flare-ups, 
etc., and should equate these problems to 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically).  If these determinations 
cannot be made, the examiner should so 
indicate and explain why this cannot be 
done.  If the veteran is examined at a 
point of maximum debility, this should be 
noted.  The examiner should also explain 
whether there is adequate pathology 
demonstrated to support each of the 
veteran's functional losses.  The 
rationale for the examiner's opinions 
should be explained in detail.

3.  The RO should then re-adjudicate the 
claim.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  If the veteran 
does not appear for the examination, the 
SSOC should include reference to the 
provisions of 38 C.F.R. § 3.655 (1999).

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


